                Case 1:18-mc-00057-LJO-EPG Document
                                 UNITED STATES      32 Filed
                                               DISTRICT COURT04/15/19 Page 1 of 2
                                        EASTERN DISTRICT OF CALIFORNIA
                                      Transcript Designation and Ordering Form

U.S. Court of Appeals Case No. 19-15472                            U.S. District Court Case No. 1:18-mc-00057-LJO-EPG

Short Case Title In re Department of Justice/ACLU v. DOJ

Date Notice of Appeal Filed by Clerk of District Court March 15, 2019
SECTION A - To be com pleted by party ordering transcript
         HEARING DATE                  COURT REPORTER                       PROCEEDINGS (Please Specify)
August 14, 2018                     unknown                                 hearing on motion to compel in sealed case




(attach additional page for designations if necessary)
( ) I do not intend to designate any portion of the transcript and will notify all counsel of this intention.
( ✔ ) As retained counsel (or litigant proceeding in pro per), I request a copy of the transcript and guarantee paym ent to the
      reporter of the cost thereof upon dem and. I further agree to pay for work done prior to cancellation of this order.
( ) As appointed counsel I certify that an appropriate order authorizing preparation of the transcript at the expense of the
      United States has been, or within 5 days hereof will be, obtained and delivered to the reporter. I agree to recom m end
      paym ent for work done prior to cancellation of this order.

     Date transcript ordered April 15, 2019

     Type or Print Nam e Jennifer Stisa Granick

Signature of Attorney /s/ Jennifer Stisa Granick                                 Phone Num ber 415-343-0770


Address: 39 Drumm Street, San Francisco, CA 94111
SECTION B - To be com pleted by court reporter

I,                                                                                                have received this designation.
                                   (Signature of court reporter)

( ) Arrangem ents for paym ent were m ade on

( ) Arrangem ents for paym ent have not been m ade pursuant to FRAP 10(b).


                 Approxim ate Num ber of Pages in Transcript - Due Date
SECTION C - To be com pleted by court reporter
W hen the transcript is filed, com plete this copy and subm it it to the U.S. District Court with the com pleted transcript.
District Court will not file the transcript without this com pleted form .

Date Transcript Filed                            Court Reporter’s Signature
SECTION D
U.S. DISTRICT COURT CLERK: I certify that the record is available in the office of the U.S. District Court.

                                                                                   BY:
(U.S. District Court Clerk)                                        (date)                                        DEPUTY CLERK
Case 1:18-mc-00057-LJO-EPG Document 32 Filed 04/15/19 Page 2 of 2
